Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 and 5 of this application is patentably indistinct from claims 1-2, 8-9, and 15-16 of Application No. 16/875,015. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 15-16 of copending Application No. 16/875,015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards an optical lens device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conflicting claims of instant application No. 17/345,942
Conflicting claims application No. 16/875,015
Claim 1: An anti-blue-ray UV optical lens device comprising:
Limitation 1: a lens body having a first lens surface and a second lens surface, with the first lens surface provided at a first side of the lens body, with the second lens surface provided at a second side of the lens body;
an optical filter provided between the first side and the second side of the lens body; and
Limitation 2: an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a main absorbance area with an absorbance peak portion;
Limitation 3: wherein the main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area.
Claim 1: An optical lens device comprising:
Limitation 1: a lens body having a first lens surface and a second lens surface, with the first lens surface provided at a first side of the lens body, with the second lens surface provided at a second side of the lens body;
an optical filter provided between the first side and the second side of the lens body; and
Limitation 2: an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a first main absorbance area with a first absorbance peak portion and a second main absorbance area with a second absorbance peak portion;
Limitation 3: wherein the first main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area while the second main absorbance area has a second wavelength range between 580 nm and 610 nm
Claim 5: wherein the main absorbance area has a maximum absorbance with a wavelength about 432 nm.
Claim 2: wherein the first main absorbance area has a first maximum absorbance with a wavelength about 432 nm.
Claim 1: An anti-blue-ray UV optical lens device comprising:
Limitation 1: a lens body having a first lens surface and a second lens surface, with the first lens surface provided at a first side of the lens body, with the second lens surface provided at a second side of the lens body;
an optical filter provided between the first side and the second side of the lens body; and
Limitation 2: an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a main absorbance area with an absorbance peak portion;
Limitation 3: wherein the main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area.
Claim 8: An optical lens device comprising:
Limitation 1: a lens body having a first lens surface and a second lens surface, with the first lens surface provided at a first side of the lens body, with the second lens surface provided at a second side of the lens body;
an optical filter provided between the first side and the second side of the lens body; and
Limitation 2: an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a first main absorbance area with a first absorbance peak portion and a second main absorbance area with a second absorbance peak portion;
Limitation 3: wherein the first absorbance peak portion has a first wavelength ranging between 420 nm and 440 nm, with the first main absorbance area formed as a high-energy blue UV absorbance area while the second main absorbance area has a second wavelength range between 580 nm and 610 nm.
Claim 5: wherein the main absorbance area has a maximum absorbance with a wavelength about 432 nm.
Claim 9: wherein the first main absorbance area has a first maximum absorbance with a wavelength about 432 nm.
Claim 1: An anti-blue-ray UV optical lens device comprising:
Limitation 1: a lens body having a first lens surface and a second lens surface, with the first lens surface provided at a first side of the lens body, with the second lens surface provided at a second side of the lens body;
an optical filter provided between the first side and the second side of the lens body; and
Limitation 2: an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a main absorbance area with an absorbance peak portion;
Limitation 3: wherein the main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area.
Claim 15: An optical lens device comprising:
Limitation 1: a lens body having a first lens surface and a second lens surface, with the first lens surface provided at a first side of the lens body, with the second lens surface provided at a second side of the lens body;
an optical filter provided between the first side and the second side of the lens body; and
Limitation 2: an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a first main absorbance area with a first absorbance peak portion and a second main absorbance area with a second absorbance peak portion;
Limitation 3: wherein the first main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area while the second absorbance peak portion has a second wavelength ranging between 580 nm and 610 nm.
Claim 5: wherein the main absorbance area has a maximum absorbance with a wavelength about 432 nm.
Claim 16: wherein the first main absorbance area has a first maximum absorbance with a wavelength about 432 nm.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martins (US 2020/0285078).
Regarding claim 1, Martins discloses an anti-blue-ray UV optical lens device (Figs. 1-2) comprising:
a lens body (1) having a first lens surface (surface of 13 adjacent to 9) and a second lens surface (surface of 13 non-adjacent to other layers), with the first lens surface provided at a first side of the lens body (as shown in Fig. 1), with the second lens surface provided at a second side of the lens body (as shown in Fig. 1);
an optical filter ([0065], “the substrate formed by the layer 13 includes a plurality of colorants and/or pigments that interact together in order to absorb the light passing through the lens”) provided between the first side and the second side of the lens body (as shown in Fig. 1); and
an optical absorbance portion provided in the optical filter ([0065], “the substrate formed by the layer 13 includes a plurality of colorants and/or pigments that interact together in order to absorb the light passing through the lens”), with the optical absorbance portion having a main absorbance area with an absorbance peak portion (as shown in Fig. 2);
wherein the main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area (Fig. 2, MIN-1).
Regarding claim 2, Martins further discloses wherein the absorbance peak portion of the main absorbance area has a spectral range with an absorbance above 50%, 60%, 70%, 80% or 95% (as shown in Fig. 2, Transmittance is 2%, thus absorbance is 98%).
Regarding claim 3, Martins further discloses wherein the at least one absorbance peak portion of the main absorbance area has an included angle (as shown in Fig. 2).
Regarding claim 4, Martins further discloses wherein the included angle is about 60° (as shown in Fig. 2).
Regarding claim 5, Martins further discloses wherein the main absorbance area has a maximum absorbance with a wavelength about 432 nm ([0097], “MIN-1, MIN-2 are 2.21% at 430 nm”).
Regarding claim 6, Martins further discloses wherein the absorbance peak portion of the main absorbance area ranges at the maximum absorbance of 432 nm (as shown in Fig. 2).
Regarding claim 7, Martins further discloses wherein the main absorbance area is corresponding with another main absorbance area (MIN-2, MIN-3, MIN-4).
Regarding claim 8, Martins further discloses wherein the absorbance peak portion of the main absorbance area ranges between 420 nm and 440 nm or any suitable range within 420 nm and 440 nm (as shown in Fig. 2).
Regarding claim 9, Martins further discloses wherein the lens body further includes a polarization layer provided on the first lens surface or the second lens surface ([0053], “The tinted ophthalmic lens 1 shown in FIG. 1 comprises a polarizing assembly 5 composed of at least a first layer 7 and a second layer 9 of a thermoplastic or thermoset sandwiching a polarizing film 11”).
Regarding claim 11, Martins discloses an anti-blue-ray UV optical lens device (Figs. 1-2) comprising:
a lens body (13) having a first lens surface (surface of 13 adjacent to 9) and a second lens surface (surface of 13 non-adjacent to other layers), with the first lens surface provided at a first side of the lens body (as shown in Fig. 1), with the second lens surface provided at a second side of the lens body (as shown in Fig. 1);
an optical filter ([0065], “the substrate formed by the layer 13 includes a plurality of colorants and/or pigments that interact together in order to absorb the light passing through the lens”) provided between the first side and the second side of the lens body (as shown in Fig. 1); and
an optical absorbance portion provided in the optical filter ([0065], “the substrate formed by the layer 13 includes a plurality of colorants and/or pigments that interact together in order to absorb the light passing through the lens”), with the optical absorbance portion having a main absorbance area with an absorbance peak portion (as shown in Fig. 2);
wherein the main absorbance area has a second wavelength range between 425 nm and 435 nm formed as a high-energy blue UV absorbance area (Fig. 2, MIN-1).
Regarding claim 12, Martins further discloses wherein the absorbance peak portion of the main absorbance area has a spectral range with an absorbance above 50%, 60%, 70%, 80% or 95% (as shown in Fig. 2, Transmittance is 2%, thus absorbance is 98%).
Regarding claim 13, Martins further discloses wherein the at least one absorbance peak portion of the main absorbance area has an included angle (as shown in Fig. 2).
Regarding claim 14, Martins further discloses wherein the included angle is about 60° (as shown in Fig. 2).
Regarding claim 15, Martins further discloses wherein the main absorbance area has a maximum absorbance with a wavelength about 432 nm ([0097], “MIN-1, MIN-2 are 2.21% at 430 nm”).
Regarding claim 16, Martins further discloses wherein the absorbance peak portion of the main absorbance area ranges at the maximum absorbance of 432 nm (as shown in Fig. 2).
Regarding claim 17, Martins further discloses wherein the main absorbance area is corresponding with another main absorbance area (MIN-2, MIN-3, MIN-4).
Regarding claim 18, Martins further discloses wherein the absorbance peak portion of the main absorbance area ranges between 425 nm and 435 nm or any suitable range within 425 nm and 435 nm (as shown in Fig. 2).
Regarding claim 19, Martins further discloses wherein the lens body further includes a polarization layer provided on the first lens surface or the second lens surface ([0053], “The tinted ophthalmic lens 1 shown in FIG. 1 comprises a polarizing assembly 5 composed of at least a first layer 7 and a second layer 9 of a thermoplastic or thermoset sandwiching a polarizing film 11”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US 2020/0285078) in view of Ambler (US 2020/0363659).
Regarding claim 10, Martins discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the lens body further includes a photochromic layer provided on the first lens surface or the second lens surface.
However Ambler, in the same field of endeavor because both teach an optical lens device, teaches wherein the lens body further includes a photochromic layer (Fig. 1, 30) provided on the first lens surface or the second lens surface (30 is provided on 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the anti-blue-ray UV optical lens device of Martins with the wherein the lens body further includes a photochromic layer provided on the first lens surface or the second lens surface as taught by Ambler, for the purpose of improving optical performance ([0057]).
Regarding claim 20, Martins discloses as is set forth in claim 11 rejection above but does not specifically disclose wherein the lens body further includes a photochromic layer provided on the first lens surface or the second lens surface.
However Ambler, in the same field of endeavor because both teach an optical lens device, teaches wherein the lens body further includes a photochromic layer (Fig. 1, 30) provided on the first lens surface or the second lens surface (30 is provided on 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the anti-blue-ray UV optical lens device of Martins with the wherein the lens body further includes a photochromic layer provided on the first lens surface or the second lens surface as taught by Ambler, for the purpose of improving optical performance ([0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        7 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872